J-S32036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT ALFRED PETRILL                      :
                                               :
                       Appellant               :   No. 1326 WDA 2020

         Appeal from the Judgment of Sentence Entered August 3, 2020
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0003650-2017


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED: December 7, 2021

       Robert Alfred Petrill (“Petrill”) appeals from the judgment of sentence

imposed following his guilty plea to eight counts of indecent assault and two

counts of corruption of minors.1 We affirm.

       Petrill was charged with the above-mentioned offenses following

reported sexual contact with two minors. On August 3, 2020, Petrill entered

a negotiated guilty plea2 to all of the charges. The trial court sentenced Petrill,


____________________________________________


1  See 18 Pa.C.S.A. §§ 3126(a)(1) (without consent), (a)(2) (forcible
compulsion), (a)(6) (complainant with mental disability), (a)(8) (complainant
less than 16 years of age); 6301(a)(1)(ii).

2 The written Guilty Plea Petition identifies the plea as a general guilty plea.
See Guilty Plea Petition, 8/3/20, at 3. Indeed, at the start of the hearing, the
parties discussed a general guilty plea. See N.T. (Guilty Plea), 8/3/20, at 2-
15. However, the parties took a break during the hearing to negotiate a
sentence. See id. at 15, 19.
J-S32036-21


pursuant to the plea agreement, to an aggregate term of 6½ to 14 years in

prison, followed by 15 years of probation. The trial court ordered Petrill to

undergo an evaluation pursuant to the Sexual Offender Registration and

Notification Act (“SORNA”), 42 Pa.C.S.A. §§ 9799.10-9799.42,3 and comply

with registration requirements. The trial court also directed Petrill to comply

with sex offender conditions, and to have no contact with the victims, the

victims’ family members, or any minor children.

       On August 21, 2020, Petrill sought permission to file a post-sentence

motion, nunc pro tunc, and a Motion to Withdraw Guilty Plea. The trial court

granted Petrill permission to file his Motion to Withdraw Guilty Plea, nunc pro

tunc. Following a hearing, the trial court denied Petrill’s Motion to Withdraw

Guilty Plea. Petrill subsequently filed a timely Notice of Appeal, and a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of errors complained of on

appeal.

       Petrill now raises the following issue for our review: “Did the trial court

abuse [its] discretion in determining that [Petrill] entered a knowing and

voluntary guilty plea in this case, free of undue influence, confusion and

pressure?” Brief for Appellant at 5.

       Petrill claims that he was hesitant to enter a guilty plea, and entered a

plea after having only 19 minutes to discuss and review the Written Guilty


____________________________________________


3 Petrill additionally completed a SORNA colloquy.       The remaining SORNA
proceedings were bifurcated.

                                           -2-
J-S32036-21


Plea Colloquy with defense counsel. Id. at 10. According to Petrill, “[a]t one

point during the court’s colloquy…, he began to ask a question but was

silenced by defense counsel.” Id. Petrill points to his testimony from the

Motion to Withdraw hearing, during which he indicated that he felt pressured

to enter the plea, and confused about whether entering a plea was in his best

interest. Id. at 10-13. Additionally, Petrill argues that, at the time of the

guilty plea, he was taking medication for depression, bipolar disorder and

anxiety, and that the medication affected his ability to enter a knowing and

voluntary plea. Id. at 14 & n.2.

             It is well[ ]settled that the decision whether to permit a
      defendant to withdraw a guilty plea is within the sound discretion
      of the trial court. Although no absolute right to withdraw a guilty
      plea exists in Pennsylvania, the standard applied differs depending
      on whether the defendant seeks to withdraw the plea before or
      after sentencing. When a defendant seeks to withdraw a plea
      after sentencing, he must demonstrate prejudice on the order of
      manifest injustice. … [A] defendant may withdraw his guilty plea
      after sentencing only where necessary to correct manifest
      injustice. Thus, post-sentence motions for withdrawal are subject
      to higher scrutiny[,] since the courts strive to discourage the entry
      of guilty pleas as sentence-testing devices.

             Manifest injustice occurs when the plea is not tendered
      knowingly, intelligently, voluntarily, and understandingly. In
      determining whether a plea is valid, the court must examine the
      totality of the circumstances surrounding the plea. Pennsylvania
      law presumes a defendant who entered a guilty plea was aware of
      what he was doing, and the defendant bears the burden of proving
      otherwise.

Commonwealth v. Hart, 174 A.3d 660, 664-65 (Pa. Super. 2017) (footnote,

citations and quotation marks omitted); see also Commonwealth v. Bedell,

954 A.2d 1209, 1212 (Pa. Super. 2008) (stating that, “to be valid, a guilty

                                      -3-
J-S32036-21


plea must be knowingly, voluntarily and intelligently entered.” (citation

omitted)).

      In order to ensure that a plea is knowingly, voluntarily and intelligently

entered, the trial court must, at a minimum, ask the defendant the following

questions:

      (1) Does the defendant understand the nature of the charges to
      which he or she is pleading guilty or nolo contendere?

      (2) Is there a factual basis for the plea?

      (3) Does the defendant understand that he or she has the right to
      trial by jury?

      (4) Does the defendant understand that he or she is presumed
      innocent until found guilty?

      (5) Is he defendant aware of the permissible range or sentences
      and/or fines for the offenses charged?

      (6) Is the defendant aware that the judge is not bound by the
      terms of any plea agreement tendered unless the judge accepts
      such agreement?

Hart, 174 A.3d at 667 (citing Pa.R.Crim.P. 590 cmt.) (emphasis omitted).

“The guilty plea colloquy must affirmatively demonstrate that the defendant

understood what the plea connoted and its consequences.” Bedell, 954 A.2d

at 1212 (citation omitted).

      Further,

      [t]he longstanding rule of Pennsylvania law is that a defendant
      may not challenge his guilty plea by asserting that he lied while
      under oath, even if he avers that counsel induced the lies. A
      person who elects to plead guilty is bound by the statements he
      makes in open court while under oath and may not later assert


                                      -4-
J-S32036-21


        grounds for withdrawing the plea which contradict the statements
        he made at his plea colloquy.

Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011)

(citation omitted).

        The trial court concluded, and the record confirms, that Petrill entered a

knowing, voluntary and intelligent plea. See Trial Court Opinion, 12/28/20,

at 4-6. Petrill completed a full written Guilty Plea Petition with his counsel,

which     the   trial   court   supplemented   with   an   oral   colloquy.   See

Commonwealth v. Morrison, 878 A.2d 102, 108 (Pa. Super. 2005) (stating

that a written colloquy that is made part of the record during plea proceedings

may be supplemented by on-the-record oral examination). In the Guilty Plea

Petition, which included a full written colloquy, Petrill acknowledged that he

had reviewed the nature of the charges with his counsel; he understood that

he had a right to a trial by jury and that he was presumed innocent until found

guilty; he was aware of the permissible ranges of sentences and maximum

possible sentences for the offenses charged; he was satisfied with the advice

of counsel; and he understood that the trial court was not bound by the terms

of the plea agreement. Guilty Plea Petition, 8/3/20, at 1-3. Petrill also stated

that he was pleading guilty because it was “in [his] best interests.” Id. at 4.

Additionally, during the oral colloquy, Petrill confirmed that he had sufficient

time to review the Guilty Plea Petition with his counsel; he understood his trial

and appellate rights; and he could read, write and understand the English

language. N.T. (Guilty Plea), 8/3/20, at 25-26. The trial court subsequently

                                        -5-
J-S32036-21


reviewed with Petrill each of the charged offenses, including the maximum

penalties and fines for each. See id. at 26-32. The trial court asked Petrill

whether any threats or promises had been made to induce his guilty plea, and

Petrill replied that he had not been threatened, and that pleading guilty was

in his best interest. Id. at 32.

      Regarding his mental health concerns, Petrill specifically indicated that

his mental health was satisfactory at that time. Guilty Plea Petition, 8/3/20,

at 4. Petrill also identified medications he was taking at that time, but did not

indicate that those medications in any way interfere with his ability to

understand the proceedings. Id. Further, during the oral colloquy, the trial

court specifically asked Petrill whether he was under the influence of any drugs

or alcohol that would affect his ability to understand the proceedings, and

Petrill replied in the negative. N.T. (Guilty Plea), 8/3/20, at 26. Though Petrill

now asserts that he was confused, and under the influence of medications at

the time of the plea proceedings, he is bound by the statements he made

during the hearing. See Yeomans, supra. Based upon the foregoing, we

conclude that Petrill’s guilty plea was knowingly, voluntarily and intelligently

entered.

      Judgment of sentence affirmed.



Judgment Entered.




                                      -6-
J-S32036-21


Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2021




                          -7-